EXHIBIT 99.1 PRESS RELEASE MAGAL RECEIVES $4 MILLION IN NEW CONTRACTS YAHUD, Israel – Aug. 27th, 2014 Magal Security Systems, Ltd. (NASDAQ: MAGS) announced today that it recently received a number of new contracts, amounting to more than $4 million. One of the contracts, amounting to almost $2 million, is for a dual technology smart fence (taut wire and vibration sensors) for a homeland security application in Israel. Magal also received approximately $500,000 in orders for its latest fiber sensor technology to secure industrial sites and sea-ports in South-East Asia and the USA. The balance of the orders were for a mix of products and projects including the expansion of a Ramat Ha’sharon safe city project in Israel and a smart robust grid to secure water canals in a nuclear power plant located in the Far-East. Eitan Livneh, President and CEO of Magal S3, commented: “Following our strategic acquisition of long range fiber optic PIDS technology, we are definitely seeing strong traction for this technology. I am also encouraged by the ongoing receipt of follow-on orders from our existing customers.” About Magal S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, as well as safety and site management. Over the past 42 years, Magal S3 has delivered tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries – under some of the most challenging conditions. Magal S3 offers comprehensive integrated solutions for critical sites, managed by Fortis4G – our 4th generation, cutting-edge Physical Security Information Management system (PSIM). The solutions leverage our broad portfolio of homegrown Perimeter Intrusion Detection Systems (PIDS), advanced outdoors CCTV / IVA technology and Cyber Security solutions. For more information: Magal S3 Eitan Livneh, President & CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com www.magal-s3.com GK Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 Int’l dial: + E-mail: magal@gkir.com
